963 F.2d 368
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael W. SLOAN, Plaintiff-Appellant,v.E. M. GRIZZARD;  Edward W. Murray;  Mr. Lipsner;  K.Johnson;  LT. Bonner, Defendants-Appellees.
No. 91-6331.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 20, 1992Decided:  May 26, 1992

Michael W. Sloan, Appellant Pro Se.
Before PHILLIPS and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Michael W. Sloan appeals the district court's order partially dismissing his claims brought pursuant to 42 U.S.C.s 1983 (1988).  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED